** WEST PUBLISHING COMPANY — PRICE OF STATUTE SUPPLEMENTS ** UNDER THE PRINCIPLES ANNOUNCED IN SAID OPINION, A $14,000.00 CLAIM FILED BY OR IN BEHALF OF THE WEST PUBLISHING COMPANY FOR THE PURCHASE THEREFROM BY THE SECRETARY OF STATE OF 2,000 VOLUMES, AT $7.00 A VOLUME, OF THE 1949 CUMULATIVE SUPPLEMENT TO THE OKLAHOMA STATUTES 1941, BE LEGALLY BE PAID FROM THE $15,000 APPROPRIATION SET FORTH IN SENATE BILL NO. 174 (1949).  CITE: 75 Ohio St. 110 [75-110], OPINION NO. MARCH 16, 1940 — GARY (FRED HANSEN)